PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thomas et al.
Application No. 15/336,337
Filed: 27 Oct 2016
For TIME-VARYING FLOW ESTIMATION FOR VIRTUAL FLOW METERING APPLICATIONS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed October 6, 2021, to revive the above-identified application.  

The petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The above-identified application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed October 2, 2018, which set a shortened statutory period for reply of three months.  No extensions of time under the provisions of 37 C.F.R § 1.136(a) were obtained, and no response was received.  Accordingly, the above-identified application became abandoned on January 3, 2019.  A notice of abandonment was mailed on May 13, 2019.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 

	    whether the delay was unintentional.

On October 6, 2021, a RCE and the associated fee, amendments to the claims and specification, remarks, the petition fee, the proper statement of unintentional delay, and an explanation of the delay were received.  

Petitioner also submitted a three-month extension of time.  An extension of time under 37 C.F.R. § 1.136 must be filed prior to the expiration of the maximum extendable period for reply.    Accordingly, since the $1480 extension of time submitted with the petition on October 6, 2021 was filed subsequent to the maximum extendable period for reply, this fee is unnecessary and Office records show it was credited to Deposit Account No. 50-1349 on January 3, 2022.

As such, requirement one and two of 37 C.F.R. § 1.137(a) have been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

The petition does not satisfy 37 C.F.R. § 1.137(b)(4). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 C.F.R. § 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the foreign priority claim in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

This application was filed on October 27, 2016, with an ADS that lists the applicant as General Electric Company and the correspondence address as a Customer Number that is associated with “General Electric Company, Global Research.”  The aforementioned final Office action was mailed to General Electric Company.  The applicant remains General Electric Company as of the date on which this decision has been posted for mailing, and only a single assignment has been found in USPTO records which consists of an assignment from four joint inventors to the General Electric Company.

With this petition, Petitioner has included a statement from Sanjiva K. Reddy of the HOGAN LOVELLS US LLP law firm.

2 which then, on a date that has not been revealed, transferred the rights to this patent application to GE OIL & GAS, UK, Ltd.3  

Unidentified prior counsel conducted prosecution up to and after the issuance of the notice of allowance.4  

Petitioner has not revealed the name of prior counsel, however a review of the facts shows that the phrase “previous counsel” must be a reference to the employees of General Electric Company.  As set forth above, this application was filed on October 27, 2016 with an ADS that lists the applicant as General Electric Company, and the correspondence address as a Customer Number that is associated with “General Electric Company, Global Research.”  A non-final Office action was mailed to this same Customer Number on April 19, 2018, and on June 21, 2018 a response was received that was signed by an individual who listed his return address as that of General Electric Company.  Both the final Office action and the notice of abandonment were mailed to General Electric Company.  It follows that since Petitioner has represented that previous counsel conducted prosecution up to and after the issuance of the notice of allowance, and General Electric Company is the entity which received all mailings and submitted all filings from the filing of this application to the mailing of the notice of abandonment, the phrase “previous counsel” must be a reference to the employees of General Electric Company.

As an aside, it is clear that at different points in time, this patent application was owned by different corporate entities: first by General Electric Company, then in July of 2020 Baker Hughes assumed ownership before later transferring ownership to GE OIL & GAS, UK, Ltd.  It is noted that the transference of ownership from General Electric Company to Baker Hughes occurred subsequent to the abandonment of this application.  On renewed petition Petitioner must both reveal:

the date on which Baker Hughes transferred ownership to GE OIL & GAS, UK, Ltd. and 
the name of the corporate client he represents and on whose behalf this petition was filed.  It is not clear if he represents Baker Hughes, GE OIL & GAS, UK, Ltd., or perhaps a different corporate entity.  

While it is noted Petitioner repeatedly refers to “Applicant” on the fifth page of this petition, it is not clear what corporate entity Petitioner is referring to.  On one hand, the applicant is General Electric Company, as designated on the ADS included on initial deposit, and left unchanged via the filing of any subsequent corrected/updated ADS (none has been received).  On the other hand, it would be unusual for Petitioner to be representing a corporate entity that has not owned this patent application since July of 2020 and seeks to revive an application it holds no property interest in.  

General Electric Company incorrectly calculated the maximum extendable date for responding to the October 2, 2018 final Office action to be May 2, 20195 instead of April 2, 2019.

Petitioner explains on the second page of this petition that General Electric Company’s docketing system was changed multiple times, as evidenced by the transfer of ownership established by the  AEMNDED AND RESTATED PATENT ASSIGNMENT.  The meaning of this phrase is not clear.  It is not clear whether Petitioner is asserting that General Electric Company continued to docket due dates for this patent application even after it had transferred its ownership of this application to Baker Hughes and even after Baker Hughes transferred ownership to GE OIL & GAS, UK, Ltd., or if Petitioner is asserting that each of these three corporate entities maintained its own docketing system, and additional docketing errors occurred while either Baker Hughes or GE OIL & GAS, UK, Ltd. was responsible for tracking the due dates.  On renewed petition, Petitioner must 

resolve this issue; 
reveal every error with specificity;
reveal who made each error, when each error was made, and what corporate entity employed each individual who made an error; and, 
reveal which corporate entities were responsible for tracking the application at what times.
Petitioner must reveal the name of this individual; who employs this individual; and the context of how he/she fits into this fact pattern.

More than eight months were permitted to pass before the filing of this petition.  Petitioner explains on the third page of this petition that before filing this petition, present counsel had to first “determine an assignment status for this application so as to file a proper Power of Attorney to allow it to submit a Response and this Petition” however it is not clear why, in light of 37 C.F.R. § 1.34,6 a lack of a power of attorney precluded Petitioner from filing this petition in a representative capacity.  Petitioner must address this on renewed petition.  

A power of attorney was filed on April 21, 2021, and Petitioner adds on the third page of this petition that before filing this petition, further delay occurred because present counsel sought to determine if an e-petition is possible, and then it spent time drafting this petition.  However it is not clear why these two steps took an additional five months to complete.  Petitioner must address this on renewed petition.  

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be 7 hand-delivery,8 or facsimile.9  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.10

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.11  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Petition, page 2.
        3 Id. at 7-13, Appendix A, “AEMNDED AND RESTATED PATENT ASSIGNMENT.”  The document is undated, refers to a previous transfer of this patent from General Electric Company to Baker Hughes in the second paragraph, and further transfers the rights to this patent from Baker Hughes to GE OIL & GAS, UK, Ltd. in the eighth paragraph.  The grandparent of this application, application number 15/336,337, is listed on page 12.
        4 Petition, page 2.
        5 Id.
        6 37 C.F.R. § 1.34 sets forth, in toto: “[a]cting in a representative capacity.  When a patent practitioner acting in a representative capacity appears in person or signs a paper in practice before the United States Patent and Trademark Office in a patent case, his or her personal appearance or signature shall constitute a representation to the United States Patent and Trademark Office that under the provisions of this subchapter and the law, he or she is authorized to represent the particular party on whose behalf he or she acts. In filing such a paper, the patent practitioner must set forth his or her registration number, his or her name and signature. Further proof of authority to act in a representative capacity may be required.”
        7 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        8 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        9 (571) 273-8300: please note this is a central facsimile number.  
        10 https://www.uspto.gov/patents/apply
        
        11 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.